DETAILED ACTION

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 10/08/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: reception unit and print control unit, in claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates the print control unit performs control such that an image is printed on a recording medium, suggesting a hardware controller.  The reception unit appears to be an input operation receiving section which receives program instructions, thus suggesting a hardware element.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 14-16,18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hideo Natori (US 20020175958 A1)

Regarding claim 1, Natori discloses an image forming apparatus (¶ [60], Fig. 1) comprising: 
a reception unit that receives an instruction to place and print an image in an area of a specific shape having an aspect ratio different from an aspect ratio of a recording sheet (¶ [65] and ¶ [68]); 
a print control unit that performs control such that a support image is printed on the recording sheet, the support image supporting specification of a cut position to cut out the area of the specific shape, in which the image of which printing instruction is received by the reception unit is printed, from the recording sheet (¶ [61] dashed line cutting position); and 
an output unit that outputs an explanatory image that explains the cut position with respect to the support image, in a case where the reception unit receives the printing instruction (¶ [68] “cut here” and “overlap width” created as support images).

Regarding claim 2, Natori discloses the image forming apparatus according to claim 1, wherein the output unit outputs the explanatory image by displaying the explanatory image on a display device, in a case where the reception unit receives an instruction to print the image on a recording sheet by placing the image in an area of a specific shape (¶ [87] and ¶ [91]).

Regarding claim 3, Natori discloses the image forming apparatus according to claim 2, wherein the output unit displays a cutting method for instructing to cut out a side close to the area of the specific shape at a position where the support image is printed, as an explanatory image (¶ [84-86], Fig. 4 depicts explanatory images for cutting and overlapping).



Regarding claim 5, Natori discloses the image forming apparatus according to claim 1, wherein the support image is a cut-line image (Fig. 1 numeral 8).

Regarding claim 6, Natori discloses the image forming apparatus according to claim 2 (see rejection of claim 2), wherein the support image is a cut-line image (Fig. 1 numeral 8).

Regarding claim 7, Natori discloses the image forming apparatus according to claim 3 (see rejection of claim 3), wherein the support image is a cut-line image (Fig. 1 numeral 8).

Regarding claim 10, Natori discloses the image forming apparatus according to claim 5, wherein the cut-line image is formed using at least two colors having different contrasts (see rejection of claim 5 wherein the cut-line is comprised of black dashes on a white background).

Regarding claim 11, Natori discloses the image forming apparatus according to claim 10, wherein the cut-line image is a broken line (Fig. 1 numeral 8).

Regarding claim 14, Natori discloses the image forming apparatus according to claim 1, wherein the support image is configured with two images printed in the vicinity of a long-side end portion of the recording sheet (Fig. 4 (e.g., Spool Page 1 depicting “Cut Here” and the dashed line on the long side of the substrate).

Regarding claim 15, Natori discloses the image forming apparatus according to claim 1, wherein the support image is configured with images of the same color (see rejection of claim 1 wherein the images are printed with black ink).

Regarding claim 16, Natori discloses the image forming apparatus according to claim 1, wherein three sides of the end portions of the specific shape are aligned with end portions of the recording sheet (Fig. 1 numeral 9 wherein three sides of the “specific shape” comprise the end portions of the sheet).

Regarding claim 18, Natori discloses the image forming apparatus according to claim 1, wherein the cut position is between the area of the specific shape on the recording sheet and the support image (Fig. 1 wherein the cut position is between the specific shape area and the “cut here” area).

Regarding claim 20, Natori discloses a non-transitory computer readable medium storing a program (¶ [23]) causing a computer to execute: 
receiving an instruction to place and print an image in an area of a specific shape having an aspect ratio different from an aspect ratio of a recording sheet (see rejection of claim 1); 
performing control such that a support image is printed on the recording sheet, the support image supporting specification of a cut position to cut out the area of the specific shape, in which the image of which printing instruction is received in the receiving is printed, from the recording sheet (see rejection of claim 1); and 
outputting an explanatory image that explains the cut position with respect to the support image, in a case where the printing instruction is received in the receiving (see rejection of claim 1).


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natori in view of Hiroyuki Onishi (US 6173649 B1).

Regarding claim 8, Natori discloses the image forming apparatus according to claim 5 (see rejection of claim 5).
Natori fails to explicitly disclose wherein in a case where edgeless printing is designated, the cut-line image is printed across the image of the specific shape.
Onishi, in the same field of endeavor of cutting a substrate to obtain a desired image (Abstract), teaches in a case where edgeless printing is designated, the cut-line image is printed across the image of the specific shape (Col. 2 lines 57-65).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Natori comprising a print control unit that performs control such that a support image is printed on the recording sheet, the support image supporting specification of a cut position to cut out the area of the specific shape, in which the image of which printing instruction is received by the reception unit is printed, from the recording sheet to utilize the teachings of Onishi wherein in a case where edgeless printing is designated, the cut-line image is printed across the image of the specific shape to provide a high quality printing medium in which a print area is disposed relative to a print area in a well-balanced fashion to form a desired image.

Regarding claim 9, Natori et al discloses the image forming apparatus according to claim 8.
 Natori fails to explicitly disclose wherein the cut-line image is formed by preventing a color material from being output in image data of the image to be placed and printed in the area of the specific shape.
Onishi teaches wherein the cut-line image is formed by preventing a color material from being output in image data of the image to be placed and printed in the area of the specific shape (Col. 5 lines 38-42 wherein perforations comprise the cut line).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Natori comprising a print control unit that performs control such that a support image is printed on the recording sheet, the support image supporting specification of a cut position to cut out the area of the specific shape, in which the image of which printing instruction is received by the reception unit is printed, from the recording sheet to utilize the teachings of Onishi wherein the cut-line image is formed by preventing a color material from being output in image data of the image to be placed and printed in the area of the specific shape to provide a high quality printing medium in which a print area is disposed relative to a print area in a well-balanced fashion to form a desired image.

Regarding claim 12, Natori discloses the image forming apparatus according to claim 1.
wherein the support image is formed using image data of the image to be placed and printed in the area of the specific shape (see rejection of claim 9 wherein the perforations through the image data reads on the “support image” being printed using the image data and positioned in the area of the “specific shape” (i.e., border region)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Natori in view of Tadasu Maeda et al (US 20040170415 A1).

Regarding claim 17, Natori discloses the image forming apparatus according to claim 16.
Natori fails to explicitly disclose wherein the specific shape is a square of which one side is a short side of the recording sheet.
Maeda et al, in the same field of endeavor of including cutting lines on printed image data (Abstract), teaches the specific shape is a square of which one side is a short side of the recording sheet (Fig. 7 depicts an option is to cut the bottom “square” portion of the sheet).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Natori comprising a print control unit that performs control such that a support image is printed on the recording sheet, the support image supporting specification of a cut position to cut out the area of the specific shape, in which the image of which printing instruction is received by the reception unit is printed, from the recording sheet to utilize the teachings of Maeda et al wherein the specific shape is a square of which one side is a short side of the recording sheet to change the dimensions and layout of a printed document in accordance with a user’s desire.


Allowable Subject Matter


Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 1, 2021